                UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF FLORIDA
                       TAMPA DIVISION

KERRY VINA,

          Plaintiff,
v.                              Case No. 8:18-cv-2902-T-33TGW

FIRST PREMIER BANK,

          Defendant.
________________________________/

                            ORDER

     This matter is before the Court pursuant to Defendant

First Premier Bank’s Motion to Dismiss or, Alternatively, to

Stay Action and Compel Arbitration (Doc. # 7), which was filed

on December 21, 2018. As of the date of this Order, Plaintiff

Kerry Vina, an individual represented by counsel, has failed

to file a response to the Motion, and the time for Vina to

respond to the Motion has expired.   Local Rule 3.01(b), M.D.

Fla., explains, “Each party opposing a motion or application

shall file within fourteen (14) days after service of the

motion or application a response that includes a memorandum of

legal authority in opposition to the request, all of which the

respondent shall include in a document not more than twenty

(20) pages.”   As articulated below, the Court grants the

Motion as an unopposed Motion and on the merits.
I.    The Claims are Subject to Binding Arbitration

      First Premier Bank explains that it supplied Vina with

Initial Disclosures at the time Vina applied for a credit

card. (Doc. # 7-2).        Those Disclosures state: “If you are

issued a credit Card, your Credit Card Contract will contain

a binding Arbitration Provision.” (Id. at 15). Vina was issued

a credit card, she used the credit card, and consequently, she

became bound by the relevant Cardholder Agreement.                (Doc. # 7

at   3).     The     Cardholder   Agreement        contains   a   detailed

Arbitration Provision.

      It is not necessary to duplicate the entire Arbitration

Provision    here.      Rather,   the      Court   highlights     that   the

Arbitration Provision states: “This Arbitration Provision

(‘Provision’) facilitates the prompt and efficient resolution

of   any    disputes    that   may     arise   between    you     and    us.

Arbitration is a form of private dispute-resolution in which

persons with a dispute waive their rights to file a lawsuit,

to proceed in court and to a jury trial, and instead submit

their disputes to a neutral third person (an arbitrator) for

a binding decision.” (Id. at 2).             The Arbitration Provision

provided Vina with a 30-day period to opt-out, but she did not

opt-out.    The Arbitration Provision further provides: “If we



                                     -2-
do not receive your written notice within [30 days,] your

rights to opt out will terminate.” (Id.).

      The Arbitration Provision also states: “All disputes

arising out of or connected to this Contract shall be resolved

by binding arbitration.      Arbitration replaces the right to go

to court.   In the absence of this Arbitration Agreement, you

and we may otherwise have had a right or opportunity to bring

claims in a court, before a judge or jury.” (Id.).                    The

Arbitration Provision defines “Claim” to mean “any claim,

dispute or controversy by either you or us, arising out of or

relating in any way to this Contract, this Provision . . .

your Credit Account, any transaction on your Credit Account

and   our   relationship.”    (Id.     at    3).   In   addition,     the

Arbitration Provision underscores: “All Claims are subject to

arbitration, regardless of legal theory and remedy sought,

including, but not limited to, claims based in contract, tort

(including negligence, intentional tort, fraud and fraud in

the inducement), agency, statutory law (federal and state),

administrative   regulations     or    any    other     source   of   law

(including equity).” (Id.).

      Even if a credit card contract is not signed by both

parties to the agreement, the consumer becomes bound to the

terms of the agreement, including an agreement to arbitrate,

when the consumer receives and uses the credit card. Krutchik

                                 -3-
v. Chase Bank USA, N.A., 531 F. Supp. 2d 1359, 1364 (S.D. Fla.

2008).    Here, after agreeing to arbitrate her disputes, Vina

filed a Complaint against First Premier Bank on November 28,

2018. (Doc. # 1). Vina’s Complaint alleges violations of the

Telephone Consumer Protection Act, 47 U.S.C. § 2227, and the

Florida    Consumer     Collection    Practices        Act,   Fla.    Stat.   §

559.55.    (Id.).    In    the   Complaint,     Vina      affirms    that   she

purchased consumer goods using the credit card and that she

fell behind on her payments. (Id. at ¶¶ 10-12). According to

Vina, First Premier Bank “began a campaign of collection calls

to [Vina’s] cell phone in an attempt to collect the subject

debt.” (Id. at ¶ 13). Vina indicates that she instructed First

Premier Bank to stop making calls to her cellular phone, but

that the calls, including calls using an “artificial voice,”

continued. (Id. at ¶¶ 14-16).

       In response to the Complaint, First Premier Bank contends

that    the   claims      asserted   by    Vina     are    covered     by   the

Arbitration Provision. (Doc. # 7).              Given the strong federal

policy    favoring     arbitration,       it   is   “the   party     resisting

arbitration [who] bears the burden of proving that the claims

at issue are unsuitable for arbitration.” Green Tree Fin.

Corp.-Ala. v. Randolph, 531 U.S. 79, 91 (2000). Although Vina

has been given the opportunity to challenge First Premier

Bank’s position, Vina has not advanced any arguments or

                                     -4-
otherwise rebutted First Premier Bank’s contention that the

relevant claims are subject to binding arbitration.            In

addition, the Court’s reading of the Arbitration Provision

leads to the conclusion that Vina’s claims against First

Premier Bank are, indeed, subject to binding arbitration. For

these reasons, the Court grants the Motion.

II.   Stay of the Case

      Lastly, “[t]he FAA provides for stays of proceedings in

federal district courts when an issue in the proceeding is

referable   to   arbitration,     and    for   orders   compelling

arbitration when one party has failed or refused to comply

with an arbitration agreement.” E.E.O.C. v. Waffle House,

Inc., 534 U.S. 279, 289 (2002).       Likewise,

      If any suit or proceeding be brought in any of the
      courts of the United States upon any issue
      referable to arbitration under an agreement in
      writing for such arbitration, the court in which
      suit is pending, upon being satisfied that the
      issue involved in such suit or proceeding is
      referable to arbitration under such an agreement,
      shall on application of one of the parties stay the
      trial of the action until such arbitration has been
      had.

9 U.S.C. § 3 (2013). Thus, the present lawsuit will be stayed,

rather than dismissed, pending the arbitration process.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:




                                -5-
(1)   Defendant First Premier Bank’s Motion to Dismiss or,

      Alternatively, to Stay Action and Compel Arbitration

      (Doc. # 7) is GRANTED as articulated above.

(2)   Plaintiff Kerry Vina and First Premier Bank shall proceed

      to arbitration as specified in the Arbitration Provision.

(3)   Vina’s claims against First Premier Bank are STAYED and

      ADMINISTRATIVELY CLOSED pending the resolution of the

      arbitration proceedings.

(4)   The parties shall file a joint status report on April 10,

      2019,   to   inform   the   Court   of   the   status   of   the

      arbitration proceedings.      Thereafter, the parties shall

      continue to file joint status reports with this Court

      every 90 days until the arbitration proceedings are

      completed.

(5)   The parties are directed to inform the Court immediately

      upon the completion of the arbitration proceedings.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 9th

day of January, 2019.




                                  -6-
